El Juez Asociado Señor Todd, Jr.,
emitió la opinión del tribunal.
Ante la Corte de Distrito de Mayagüez el fiscal radicó una acusación que dice así:
“El fiscal formula acusación contra Salvador Lugo Figueroa, por un delito de infracción al artículo 7 de la ley núm. 14, aprobada en 8 de julio de 1936, y enmendada por ley núm. 95 de 1937, (misdemeanor), cometido de la manera siguiente:
“El referido acusado Salvador Lugo Figueroa, allá en o por el día 2 de abril de 1940, y en la calle San Blas, de Lajas, P. B,., que forma parte del distrito judicial de Mayagüez, P. K,., ilegal, volun-taria, maliciosa y criminalmente, con intención criminal obtuvo el dominio y la posesión de un arma de fuego que se describe de la manera siguiente: Un revólver marca S. & W. Ctge., Calibre 32 *35niquelado, caobas negras, serie número 217197, y no lo declaró in-mediatamente así por escrito al Jefe de la Policía Insular de La-jas, P. E., que es el distrito donde reside el acusado, de acuerdo con el artículo 7 de la ley antes referida.”
Celebrado el juicio correspondiente el acusado fué decla-rado culpable y condenado a cumplir seis meses de cárcel y contra esa sentencia estableció el presente recurso y alega qne la corte inferior cometió error al dictar sentencia en au-sencia de prueba suficiente para sostener las alegaciones de la denuncia y al declarar culpable al acusado por el becbo de no baber exigido el recibo de la inscripción del revólver que le babía sido llevado para ser arreglado.
 Envuelven ambos un ataque a la suficiencia de la prueba presentada. El fiscal de esta corte resume la de El Pueblo así:
“Que el acusado era uu armero profesional por mucbo tiempo antes del suceso de autos, reconocido ese heebo por los mismos poli-cías que ocuparon el arma; que el acusado apelante, al momento de ocupársele el arma, manifestó inmediatamente a la policía que no era de él sino que le fué entregada por Frank Jusino para ser re-parada; que esas manifestaciones del acusado apelante fueron corro-boradas por otro testigo que estaba presente cuando la entrega del arma por Jusino al acusado apelante; que el revólver ocupado estaba realmente inservible cuando fué ocupado y todavía cuando fué pre-sentado a la corte. Y por último, que compareció a declarar Frank Jusino, la persona que se alega llevó el revólver a reparar, aunque negó que tal revólver fuera de él ni lo hubiera llevado a reparar.”
Y sostiene que esa prueba era suficiente para que la po-sesión del arma por el acusado fuera considerada como accidental y que, por tanto, debió ser absuelto.
La corte inferior al declarar culpable al acusado bizo constar que creía la prueba que demostraba que el revólver ocupado era de Francisco Jusino y que el acusado lo recibió en su carácter de armero para arreglarlo; pero consideró que por el hecbo de no baber el acusado exigido a Jusino el recibo de la inscripción del revólver, técnicamente era culpable.
*36Nada hay en la ley núm. 14 aprobada el 8 de julio de 1936 (Leyes de 1936 (2) pág. 129), según fné enmendada por la ley núm. 95 de 1937 (Leyes do 1936 — 37, pág'. 240), que jus-tifique la conclusión a que llegó la corte inferior de que el acusado, como armero, debió exigirle el recibo de su inscrip-ción a la persona que le llevó a arreglar el revólver.
Hemos examinado la transcripción de evidencia y estamos convencidos que la prueba practicada demuestra que efecti-vamente el acusado era reconocido durante muchos años como un armero en la ciudad de Lajas, y que al ser allanado su establecimiento en busca de una jugada de boli pool se en-contró por la policía, entre otros efectos, el revólver dentro de un cajón, y que inmediatamente informó que Jusino se lo había llevado para arreglarlo; que el revólver aunque dis-paraba una vez, después no hacía más disparos, estaba de-fectuoso.
Dados los hechos concurrentes que existen en este caso, y aun cuando técnicamente podría considerarse al acusado res-ponsable, somos de opinión que cualquier defecto que pueda existir en la ley en casos de esta naturaleza debería ser cu-rado por acción legislativa y no por acción judicial impo-niendo una sentencia de seis meses de cárcel a un acusado que por su oficio de armero obtuvo la posesión de un revól-ver, que puede considerarse accidental.

Se revoca la sentencia apelada y se absuelve al acusado.